DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/17/2022. 
Applicant's election with traverse of Group I, claims 1-15, and Species A in the reply filed on 01/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims are sufficiently related such that an undue burden would not be presented to the examiner by maintaining all of the claims in the application.  This is found partially persuasive, and the species restriction has been withdrawn. Accordingly, claims 1-15 are examined herein. The restriction between process and apparatus is maintained because, as indicated in the Restriction Requirement, the inventions require a separate field of search and employing different search strategies. The process and apparatus inventions are distinct because the apparatus as claimed can be used to practice another and materially different process such as a process for applying a lubricant using a grease gun or a caulking material using a caulking gun, and the process does not require the particulars of the apparatus (e.g., propulsion system, forming tool).
The process/apparatus restriction requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because:
 Fig. 12 is described as showing secondary material processing system 55 (paragraph [0072]), however the figure does not show reference number 55, and instead shows reference 
The specification describes a push force F1’ and pull force F2’ illustrated in Fig. 24 (paragraph [0085]), seemingly different from forces F1 and F2 described for Fig. 23 (paragraph [0084]), however Fig. 24 shows F1 and F2. 
Fig. 17 shows reference number 16 depicted twice (as friction die 16 and what appears to be an extrusion hole in the sleeve).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: in .
Furthermore, the disclosure is objected to because of the following specific informalities:
Paragraph [0021] recites that Fig. 6 shows “the extrusion hole is not in the sleeve wall,” however Fig. 6 appears to show the extrusion hole is in the sleeve wall.
Paragraph [0060] recites “thermal plastic,” in line 1, which it is believed should read “thermoplastic”.
The specification refers to both the “feedstock material” and the “extruded material” as reference number 102. The figures do not call out the extruded material, and extruded material would be understood as different from feedstock (unprocessed) material, so it is recommended to remove the reference to extruded material as number “102” (e.g., paragraphs [0070]-[0077]).
Appropriate correction is required.
The use of the term SoftTouch, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 5-6, and 10 are objected to because of the following informalities:  
Claim 1, line 7, should read “a propulsion system operably coupled to the sleeve and configured to urge the feedstock material…” or something similar. Correction is necessary to clarify that the functional language is associated with the propulsion system rather than the sleeve.
Claim 5 recites “wherein the extrusion hole extending through the friction die,” which the examiner believes should read “wherein the extrusion hole extends through the friction die.”
Claim 6 recites “wherein the extrusion hole extending through a wall of the sleeve,” which the examiner believes should read “wherein the extrusion hole extends through a wall of the sleeve.”
Claim 10, lines 4-5, recites “onto a defect a component,” which the examiner believes should read “onto a defect of a component.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, lines 7-8, “a propulsion system…configured to urge the feedstock material in a processing direction along the rotational axis.” The specification provides that the propulsion system may include a push ram 20 ([0016], [0056]-[0057] Fig. 1), a rolling system 22 comprising pinch rollers 24 ([0017], [0058], Fig. 2), or rotating screw 26 ([0018], [0059], Fig. 3).
In claim 1, lines 12-13, “a forming tool configured to deform the extruded malleable material to a targeted shape.” A forming tool 62 is depicted in Figs. 18-22, and original claims 13-15 provide a forming tool comprises a rolling system, forging system, or forming system. 
In claim 7, “a hopper system configured to deliver the feedstock material to the hollow portion of the sleeve.” A hopper 28 is depicted in Figs. 4, 25, and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the form of particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A form of particles has not been defined by the claims prior to the cited limitation. If it is intended that the feedstock material is in particle form, this could be clarified.
Claims 8-11 recite the limitation “wherein the extrusion hole configured to permit the malleable feedstock material to be extruded from the extrusion hole in response to the propulsion system comprises an extrusion hole configured to deposit the extruded material…” The metes and bounds of this limitation are unclear regarding how the extrusion hole comprises an extrusion hole in this context – the language is indefinite regarding whether there is another extrusion hole within the first extrusion hole or if all references to “extrusion hole” in these limitations refer to the same orifice. If all references refer back to the same extrusion hole, it is recommended to consistently recite “the extrusion hole” for clear antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., KR101316989B1 (“Shin”) in view of Susnjara et al., US 2019/0375148 A1 (“Susnjara”). An Espacenet translation of Shin is provided and referred to herein. 

Shin teaches a forming apparatus for processing metal material comprising a container 10, rotary die 20, and ram 30 (Abstract). The ram presses the rear side of the metal material 50, and the rotary die, which rotates in contact with the front side of the metal material has a processing hole through which the material is extruded (Abstract, [0042]). See extrusion molding apparatus depicted below in Figs. 7 and 10:

    PNG
    media_image1.png
    485
    386
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    336
    350
    media_image2.png
    Greyscale


The apparatus taught by Shin further comprises a deformation generating unit 22 (protrusions) which protrude from the surface of the die ([0044], [0056]) so that a forming force is evenly distributed over the surface of the material and flow of the material is generated ([0052], [0055]). Through this, rotational flow is generated in the non-extruded metal material inside the container, and formability is improved, while dead zones of the metal material inside the container are removed ([0060]-[0061]). The pressurized material is then extruded through the processing hole ([0071]).

As to claim 1, Shin teaches a solid-state manufacturing system (forming / extrusion molding apparatus) comprising: a sleeve having a hollow portion for receiving a feedstock material (container 10); a friction die rotatably coupled adjacent an end of the sleeve (rotary die 20), the friction die and the sleeve being rotatable relative to each other along a rotation axis (see Fig. 10) and configured to generate frictional heat to heat at least a portion of the feedstock material within the hollow portion of the sleeve to (rotating die rotates in contact with front of the metal material [0042], generating a flow of the material [0052]; there is necessarily some degree of frictional heat generated by rotating one surface against another under pressure to cause deformation); a propulsion system operably coupled to the sleeve and configured to urge the feedstock material in a processing direction along the rotation axis (ram 30); and an extrusion hole configured to permit the malleable feedstock material to be extruded from the extrusion hole in response to the propulsion system to form an extruded malleable material (processing hole).
Shin is silent regarding a forming tool configured to deform the extruded malleable material to a targeted shape.
Susnjara teaches an additive manufacturing system including an extruder which extrudes a flowable material (Abstract, [0032], [0036]). The material may be introduced to the extruder, heated by friction, and then deposited as a flowable material by a nozzle 51 ([0038], Fig. 4). Susnjara further describes a compression roller 59 movably mounted relative to the nozzle so that material discharged from the nozzle can be smoothed, flattened, leveled, and/or compressed by the roller ([0039], [0041], Fig. 4). With use of the roller, the flowable deposited material may be leveled to a consistent thickness, or the flattening process may aid in fusing a new layer of the flowable material to the previously deposited layer ([0008]). Susnjara further teaches that an oscillating plate may be used to flatten the bead of flowable material to a desired thickness and effect fusion to the previously deposited layer ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion apparatus of Shin with a forming tool configured to deform the extruded malleable material to a targeted shape, in order to provide the capability of smoothing, flattening, leveling, and/or compressing the discharged material and to aid in fusing a new layer with the previously deposited layer, as taught by Susnjara.

As to claim 2, Shin discloses the propulsion system comprises a pushing ram (ram 30).

As to claim 4, Shin teaches the propulsion system comprises a pushing ram and does not disclose the propulsion system comprises a rotating screw.
Susnjara teaches a propulsion system comprising a rotating screw ([0004]). The rotating screw serves to push the feedstock material toward an outlet in a die/nozzle and effect a pressurized material flow ([0004], [0010], [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propulsion system comprising a pushing ram taught by Shin with the propulsion system comprising a rotating screw, taught by Susnjara, because this amounts to a substitution of one known element for another yielding predictable results of pushing a feedstock material toward an extrusion outlet and effecting a pressurized material flow.

As to claim 5, Shin discloses the extrusion hole extends through the friction die (Fig. 10).

As to claims 8-11, Shin teaches the extrusion hole configured to permit the malleable feedstock material to be extruded from the extrusion hole in response to the propulsion system (processing hole) comprises an extrusion hole configured to deposit the extruded material. Shin does not explicitly disclose intended uses of the apparatus including depositing the extruded material onto a substrate (claim 8), onto a surface of a component (claim 9), onto a defect of a component (claim 10), or into a gap between at least two components (claim 11).
Applicant is reminded that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


As to claim 12, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1, further comprising the forming tool configured to process the extruded material, as set forth for claim 1. 

As to claim 13, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1, and Susnjara teaches the forming tool comprises a rolling system (compression roller), as set forth for claim 1.

As to claim 15, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1, and Susnjara teaches the forming tool comprises a forming system (compression roller or oscillating plate), as set forth for claim 1.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Susnjara, as applied to claim 1, and further in view of Kandasamy, US 2017/0043429 A1 (“Kandasamy”), cited in Applicant’s IDS.

As to claim 3, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1. Shin teaches the propulsion system comprises a pushing ram and does not disclose the propulsion system comprises a pinch roller.
In the same field of endeavor, Kandasamy describes additive friction stir methods wherein material is deformed through rotational friction and subsequently extruded (Abstract, [0006], [0010]).  Kandasamy teaches a propulsion system comprising an auger screw (Fig. 7) or a metal rolling mill type mechanism ([0078]). The metal rolling mill type mechanism can be used for feeding of solid stock and applying force to the filler material, as it is driven toward the nozzle outlet ([0078], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propulsion system comprising a pushing ram taught by Shin with the propulsion system comprising a pinch roller, taught by Kandasamy, because this amounts to a substitution of one known element for another yielding predictable results of pushing a feedstock material toward an extrusion outlet and effecting a pressurized material flow.

As to claim 7, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1. Shin is silent regarding a hopper system configured to deliver the feedstock material to the hollow portion of the sleeve, the feedstock material being in the form of particles. Susnjara teaches that pellets of material may be introduced into a supply opening 40 of the extruder barrel 80 (Fig. 2, [0038]), but Susnjara fails to disclose a hopper system.
In the same field of endeavor, Kandasamy describes additive friction stir methods wherein material is deformed through rotational friction and subsequently extruded (Abstract, [0006], [0010]). Kandasamy teaches that a gravity-fed powder delivery system, such as a hopper, can be used as a feeder system ([0082]). The feed system preferably comprises a reservoir for holding powder filling material, a mixer for mixing powder added to the reservoir, and a passageway for delivering feed material from the hopper to the tool body ([0082]). As feed material is dispensed into and from the tool, more feed material ([0082]). Furthermore, the hopper allows for mixing of different powder types prior to being dispensed to the tool ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-state manufacturing system taught by Shin in view of Susnjara to incorporate a hopper system configured to deliver the feedstock material to the hollow portion of the sleeve, the feedstock material being in the form of particles, in order to allow for continuous or semi-continuous feeding of materials, as well as for the mixing of feed materials, as taught by Kandasamy.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Susnjara, as applied to claim 1, and further in view of Grong et al., WO 2017/194793 A1 (“Grong”).

As to claim 6, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 1. Shin teaches the extrusion hole extends through the rotary die, as set forth for claim 1, and Shin also teaches the material may be extruded through a hole in a fixed die distinct from the rotary die ([0066]). There are advantages associated with a fixed outlet, including that since the processing part (outlet surface in contact with extrusion product) does not rotate, the friction force between the surfaces of the hole and the extruded materials is reduced, and rotation of the extruded material can be prevented ([0067]-[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion hole in the rotary die taught by Shin with the extrusion hole in a fixed die so that the friction force between the surface of the extrusion hole and the extruded material is reduced and rotation of the extrusion product is prevented, as taught by Shin.
Shin does not explicitly state the extrusion hole extends through a wall of the sleeve.
While one of ordinary skill in the art would expect that an extrusion hole extending through a wall of the sleeve still requires or implies a nozzle, die, or other outlet structure through which the 
Grong teaches an extrusion and boding tool for solid-state metal processing that involves extruding a metal in solid state and bonding it to a metal substrate (Abstract; p. 1, lines 3-7). The tool may comprise a main body and a rotating die through which the extrusion material is extruded (Abstract). The tool may comprise an extrusion chamber and a plurality of dies through which the extrusion material is extruded associated with the extrusion chamber, wherein the tool is arranged so that, in use, the extrusion material is received in the extrusion chamber and plasticized within the extrusion chamber before being extruded through one of the dies onto a substrate (Abstract). 
The tool may comprise one or more fixed/stationary dies and/or may comprise one or more moving dies (p. 13, lines 12-13). The one or more stationary dies may be provided in the stationary extruder housing (p. 12, lines 1-2; p. 14, lines 14-15). In an embodiment of an additive layer manufacturing extruder head, Grong teaches the use of a rotating spindle with no moving dies (outlets) but instead a stationary die in the extrusion housing is used to deposit extrudate in the form of a bead of material (p. 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixed die outlet of the solid-state manufacturing system taught by Shin with the fixed extrusion hole extending through a wall of the sleeve, as taught by Grong, because this amounts to a substitution of one known element for another yielding predictable results of providing a stationary outlet for material extrusion. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Susnjara, as applied to claim 12, with evidentiary support from Credo Reference.

As to claim 14, Shin in view of Susnjara teaches the solid-state manufacturing system according to claim 12. Susnjara teaches the forming tool comprises a compression roller or plate, as set forth for claim 1. Susnjara does not explicitly state the forming tool comprises a forging system.
While the instant specification does not specifically define a forging system of the forming tool, definitions from Credo Reference define “forging” as the process of heating metallic stock and then shaping it by compression, or shaping of metal by hammering or applying pressure against a shaped die. The roller or plate taught by Susnjara, which compresses the heated malleable deposited material in order to shape the material, therefore reads on a forging system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion apparatus of Shin with a forming tool comprising a forging system, as taught by Susnjara, for the reasons set forth above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754